DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 15-17, 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wert et al. (US 5,002,729) in view of Koji et al. (US JP2005290538 A; machine translation was used in lieu of the foreign document).
With regards to claim 1-4, 6-11, 15-17, 19, 20 and 23, Wert teaches a case hardenable, corrosion resistant carburized alloy which contains, in weight percent: 

C: 0.05 to 0.1
Mn: 1.5 max. 
Si: 1.0 max. 
Cr: 11.0 to 15.0
Mo: 1.0 to 3.0
Ni: 1.5 to 3.5
Co: 3.0 to 8.0
V: 0.1 to 1
N: 0.04 max
The balance of the alloy is essentially iron and incidental impurities. 


Wert is silent with regards to the claimed Nb, Cu, Al, and their claimed amounts.
Koji teaches a high strength austenitic stainless steel with improved rigidity. ¶0001. The steel includes C, Si, Mn, Ni, Cr, and N. ¶ 0009. Koji teaches that the steel can further include Al and Nb in an amount of from 0.01 to 0.3%. ¶0033. The addition of Al and Nb is recognized as the preferred components because they stably refine the austenite crystal grains to increase the ductility of the steel while maintaining its toughness. Id. As such, it would have been obvious for one of ordinary skill in the art to include Koji’s Nb and Al in the claimed range to Wert’s alloy to increase the ductility of the steel while maintaining its toughness. See MPEP 2144.05.I.
Koji also teaches that the stainless steel further includes copper in an amount of from 0.1 to 3.0 wt. %. ¶0036. The addition of copper is effective to resist corrosion. Id. As such, it would have been obvious for one of ordinary skill in the art to include Koji’s Cu in the claimed range to Wert’s alloy to benefit from its effectiveness in resisting corrosion. 
With regards to the claimed “niobium-rich precipitates and vanadium-rich precipitates” in claim 1: This limitation is met by the teachings of the prior art, when 
 With regards to claim 12, Wert teaches that the alloy was case hardened by carburizing. See cols 5-6.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wert in view of Koji and in further view of Beer et al. (US 2006/0029318).
With regards to claims 13-14, the teachings of Wert in view of Koji are as set forth in claim 1. Wert teaches a martensitic steel metal with carbonitrided surface that can be used in the fabrication of bearings for spacecraft and aircraft engines, and bearings and gears for aircraft transmissions (col 5). Wert is silent with regards to a bearing component as claimed. 
Beer teaches a roller bearing having two cooperating rolling parts of which one is of ceramic and the other of a steel (abstract). Further, Beer teaches a roller bearing parts which are exposed to a rolling load in at least one pairing with a further roller bearing part or in contact with a plurality of rolling parts. The Rolling parts of this type are inner and outer rings and rolling bodies (balls and rolls) for use in bearings for the aeronautical and aerospace industries, there is provision for an inner ring made from steel which is provided with the compressive stresses to be paired with rolling bodies (i.e. rolling elements) made from suitable ceramic materials, to be paired with corresponding balls made from steel of martensitic microstructure and that has a . 
Response to Arguments
Applicant's arguments filed on 02/17/2021 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention is patentable over the prior art of record because it fails to disclose, teach or suggest the newly added amendment of V being “greater than 1.0 and less than or equal 1.2 wt. %” of the claimed alloy. To support this argument, the Applicant asserts that the combination does not arrive to the claimed invention in that:
(1) Wert teaches away from the claimed V range in that that the upper limit of V included in their alloy is “no more than about 1 w/o.” Remarks at 14 (citing Wert at Col 4, lines 26-31), and 
(2) Koji teaches away from the claimed V range because it teaches an upper limit of 0.5 wt. %. Remarks at 14 (citing Koji at ¶0035). 
This argument is unpersuasive because Wert’s teachings are sufficient to read on the claimed invention. Wert teaches that the V is included in no more than about 1 wt. %, which includes the 1 wt. %. This alone is sufficient to read on the newly amended claim range in that 1 wt. % is close enough the claimed range of “more than 1 wt. %” that that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 (citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). As such, Applicant’s arguments of the patentability of the claimed invention is unpersuasive. 
With regards to the Koji’s Vanadium range, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, since Koji was not relied in rejecting the Vanadium component, and since the Vanadium component is met by the teachings of Wert as recited above, this argument is unpersuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736